Exhibit 99.3 OLYMPUS PACIFIC MINERALS INC. Notes to Consolidated Financial Statements (Unaudited) March 31, 2010 All dollar amounts are in United States Dollars unless otherwise stated 1.Nature of Operations Olympus Pacific Minerals Inc. (the “Company” or “Olympus”) and its subsidiaries are engaged in the acquisition, exploration, development and mining of gold bearing properties in Southeast Asia.The Company has three properties located in Central Vietnam - the Bong Mieu Gold property, the Phuoc Son Gold property and the Binh Dinh NZ Gold Property at Tien Thuan and one property in Central Malaysia – The Bau Gold Property. The Company is considered to be in the development stage as a significant amount of the available funding is directed towards exploration activities and developing projects. 2. Basis of Presentation and Significant Accounting Policies Basis of presentation and consolidation These interim consolidated financial statements do not include all disclosure required under generally accepted accounting principles for annual financial statements.The interim consolidated financial statements, however, follow the same accounting policies and methods of application as our most recent annual financial statements.The interim consolidated financial statements should be read in conjunction with our annual consolidated financial statements.These financial statements have not been reviewed by our external auditors. The consolidated financial statements include the accounts of the Company and all of its subsidiaries.All significant inter-company balances and transactions have been eliminated. Effective from January 1, 2009 the company changed its functional and reporting currency from Canadian dollars to US dollars. All of the company’s revenue and the majority of its expenditures are transacted in US dollars. Changes in Accounting Policies The Company has chosen to early adopt the amendments to CICA 3855, Financial Instruments – Recognition and Measurement applicable to embedded pre-payment options. Prepayment options that are embedded in a host debt instrument are closely related and do not require bifurcation and accordingly are recognized at fair value, if the options exercise price is approximately equal to the amortized cost of the debt instrument on each exercise date or the exercise price of a prepayment option reimburses the lender for an amount up to the approximate present value of lost interest for the remaining term of the host instrument. This assessment of whether an embedded call or put option is closely related to the host debt instrument is made before separating any equity element of a convertible debt instrument.The impact of early adopting this amendment has resulted in the prepayment features embedded in the convertible note issued in the first quarter of 2010 to not require bifurcation (see Note 5). Future Accounting Changes In February 2008, the Canadian Accounting Standards Board confirmed the transition from Canadian GAAP to IFRS for all publicly accountable entities no later than fiscal years commencing on or after January 1, 2011. As a result, throughout 2009, the Company undertook a detailed review of the implications of having to report under IFRS and also examined the alternative available to the Company, as a Foreign Private Issuer in the United States and Australia, of filing the primary financial statements in Canada using US GAAP, as permitted by the Canadian Securities Rules. - 1 - OLYMPUS PACIFIC MINERALS INC. Notes to Consolidated Financial Statements (Unaudited) March 31, 2010 All dollar amounts are in United States Dollars unless otherwise stated In carrying out this evaluation, we considered many factors, including, but not limited to (i) the changes in accounting policies that would be required and the resulting impact on our reported results and key performance indicators, (ii) the reporting standards expected to be used by many of our industry comparables, and (iii) the financial reporting needs of our market participants, including shareholders, lenders, rating agencies and market analysts. As a result of this analysis, the Company has determined that it would adopt US GAAP as the primary basis of financial reporting with the first reporting period beginning after January 1, 2010. On further review of this the Company has deferred the adoption of US GAAP until January 1, 2011.The Company has already commenced planning and implementation of this transition and the adoption of US GAAP is not anticipated to have a material change on the accounting policies or financial results, except for the reporting differences disclosed in note 17 of the 2009 consolidated financial statements. Significant Accounting Policies Estimates The preparation of financial statements in conformity with Canadian generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the year.Critical accounting estimates used in the preparation of the consolidated financial statements involve judgement and are, or could be, affected by significant factors that are beyond management’s control.Actual results could differ from these estimates. Cash Over 90 percent of the Company’s cash is comprised of cash deposited with two major financial institutions in Canada, in interest bearing bank deposit accounts.The remaining cash is held in bank deposit accounts in Vietnam, Malaysia, New Zealand and the Philippines. Mineral properties The Company’s recoverability of the recorded value of its mineral properties and associated deferred expenses is based on market conditions for minerals, underlying mineral resources associated with the properties and future costs that may be required for ultimate realisation through mining operations or by sale.The Company is in an industry that is dependent on a number of factors, including environmental, legal and political risks, the existence of economically recoverable reserves, the ability of the Company and its subsidiaries to obtain necessary financing to complete the development and future profitable production or the proceeds of disposition thereof. The Company records its interests in mineral properties and areas of geological interest at cost.All direct and indirect costs, comprised of cash paid and/or the assigned value of share consideration, relating to the acquisition of these interests are capitalized on the basis of specific claim blocks or areas of geological interest until the project to which they relate is placed into production, sold or where management has determined impairment.The capitalized cost of the mineral properties is tested for recoverability whenever events or changes in circumstances indicate the carrying amount may not be recoverable. An impairment loss is recognized if it is determined that the carrying amount is not recoverable and exceeds fair value.The net proceeds from the sale of a portion of a mineral project which is sold before that project reaches the production stage will be credited against the cost of the overall project.The sale of a portion of a mineral project which has reached the production stage will result in a gain or loss recorded in the statement of operations.Mineral properties are amortized on the basis of units produced in relation to the proven and probable reserves available on the related project following commencement of commercial production.The recorded amount may not reflect recoverable value as this will be dependent on the development program, the nature of the mineral deposit, commodity prices, adequate funding and the ability of the Company to bring its projects into production. - 2 - OLYMPUS PACIFIC MINERALS INC. Notes to Consolidated Financial Statements (Unaudited) March 31, 2010 All dollar amounts are in United States Dollars unless otherwise stated Asset Retirement Obligations Asset Retirement Obligations (ARO) occur as a result of the acquisition, development or construction and normal operation of mining property, plant and equipment, due to government controls and regulations protecting the environment and public safety on the closure and reclamation of mining properties.The recorded ARO reflects the expected cost, taking into account the probability of particular scenarios.The difference between the upper and lower end of the range of assumptions can be significant; and, consequently, changes in assumptions could have a material impact on the fair value of the ARO and future earnings in the period of change.Estimates of cash flow earlier in the mine life are more subjective and significant estimates and judgements are made when estimating the fair value of AROs.Additionally, it is reasonably possible that circumstances could occur during or by the end of the mine life that will require material revisions to the AROs.Management prepares estimates of the timing and amounts of the cash flows when an ARO is incurred.Many factors can cause the expected cash flows to change such as, but not limited to, changes in regulations, laws or enforcement, mine life changes, new facilities, or changes in reserves. The Company recognizes the fair value of an asset retirement obligation as a liability, in the period of disturbance or acquisition associated with the retirement of tangible long-lived assets that result from the acquisition, construction, development, and/or normal use of the assets.The Company concurrently recognizes a corresponding increase in the carrying amount of the related long-lived asset that is depreciated over the life of that asset.The fair value of the asset retirement obligation is estimated using the expected cash flow approach discounted at a credit-adjusted risk-free interest rate.Subsequent to the initial measurement, the asset retirement obligation is adjusted to reflect the passage of time or changes in the estimated future cash flows underlying the obligation.Changes in the obligation due to the passage of time are recognized in income as an operating expense using the interest method.Changes in the obligation due to changes in estimated cash flows are recognized as an adjustment of the carrying amount of the long-lived asset that is depreciated over the remaining life of the asset. Deferred exploration and development costs The Company defers all exploration and development expenses relating to mineral projects and areas of geological interest until the project to which they relate is placed into production, sold or where management has determined impairment.These costs will be amortized over the proven and probable reserves available on the related property following commencement of production. Foreign currency translation The monetary assets and liabilities of the Company that are denominated in currencies other than the United States dollar are translated at the rate of exchange at the balance sheet date and non-monetary items are translated at historical rates.Revenues and expenses are translated at the average exchange rate for the year.Exchange gains and losses arising on translation are included in the statement of operations. Effective from January 1, 2009 the Company changed its functional and reporting currency from Canadian dollars to US dollars. All of the Company’s revenue and the majority of its expenditures are transacted in US dollars. Property, plant and equipment The Company records building, plant, equipment, and infrastructure at cost. Buildings, plant, equipment, and infrastructure involved in service, production and support are amortized, net of residual value, using the straight-line method, over the estimated productive life of the asset.Productive lives for these assets range from 3 to 10 years, but the productive lives do not exceed the related estimated mine life based on proven and probable reserves.Computer hardware and software is amortized using the straight-line method over three years. - 3 - OLYMPUS PACIFIC MINERALS INC. Notes to Consolidated Financial Statements (Unaudited) March 31, 2010 All dollar amounts are in United States Dollars unless otherwise stated In the normal course of its business, the Company has entered into certain leasing arrangements whose conditions meet the criteria for the leases to be classified as capital leases. For capital leases, the Company records an asset and an obligation at an amount equal to the present value at the beginning of the lease term of minimum lease payments over the lease term. In the case of all our leasing arrangements, there is transfer of ownership of the leased assets to the Company at the end of the lease term and therefore the Company amortizes these assets on a basis consistent with other owned assets. Asset impairment – Long-lived assets The Company reviews and evaluates the carrying value of its mineral properties, property, plant and equipment and deferred exploration and development costs for impairment when events or changes in circumstances indicate that the carrying amounts of related assets or groups of assets might not be recoverable.In assessing the impairment for these assets, if the total estimated future cash flows on an undiscounted basis are less than the carrying amount of the asset, an impairment loss is measured and recorded on a discounted basis.All long-lived assets at a particular operation or project are combined for purpose of performing the recoverability test and estimating future cash flows.Future cash flows are based on management’s best estimates of future recoverable mine production, expected sales prices (considering current and historical prices), production levels and costs and further expenditures. These cash flows are subject to significant measurement uncertainty and material write-downs could occur if actual results differed from the estimates and assumptions used. Stock-based compensation In accordance with Section 3870, the Company uses the fair-value method of accounting for stock options granted to employees and directors.Under this method, the fair value of stock options is estimated at the grant date and is recognized as an expense over the vesting period.Significant assumptions used under the Black-Scholes valuation model, which is used to calculate the fair value of the options, include the expected term and stock price volatility.The term assumption represents the average estimated length of time that the option would remain outstanding before being exercised or forfeited.The Company has used historical data to determine volatility in accordance with the Black-Scholes model.For any assumptions used in option valuation, we update our historical data used to calculate specific assumptions such as expected term, volatility and forfeiture rates and we also update any assumptions that require current market data on an ongoing basis. The majority of the Company’s stock options vest on the passage of time and continued service requirements.Compensation expense is recognized for these options based on the best estimate of the number of options that are expected to eventually vest and the estimate is revised, if necessary, if subsequent information indicates the expected number of options that vest are likely to differ from initial estimates. The Company applies an estimated forfeiture rate when calculating the expense.Any consideration paid upon the exercise of stock options or warrants plus any previously recognized amounts in contributed surplus is credited to common shares. Until June 30, 2008 the Company had a bonus share program that allowed non-executive employees to elect to take their bonus in either cash or double the cash amount in common shares.If the employee chose the share bonus, the common shares will be received one year after the last day of the bonus period.If the employee chose the cash bonus, the cash is received within the same fiscal year. If an employee terminates employment before the one year of service, the bonus reverts back to cash without double up and is paid out on termination.The cash portion of the bonus is recognized as a liability, on a quarterly basis, as the employee services are performed. If the employee elected to be paid in common shares, a further share based equity award is recognized based on the market price of the Company’s shares at the date of grant and is recognized over the one year additional service period as compensation expense and contributed surplus.On the issuance of the shares, the liability plus amounts in contributed surplus are credited to common shares. - 4 - OLYMPUS PACIFIC MINERALS INC. Notes to Consolidated Financial Statements (Unaudited) March 31, 2010 All dollar amounts are in United States Dollars unless otherwise stated Stock-based cash settled transactions The transactions involving the issuance of vested and vesting warrants associated with the 2010 convertible note issue and the warrants to the agent under an offering is measured initially at fair value at the grant date using a binomial model, taking into account the terms and conditions upon which the instruments were granted.The contractual life of each warrant is four years. Loss per share Basic loss per share is calculated using the weighted-average number of common shares outstanding during the period. The Company uses the treasury stock method to compute the dilutive effect of options, warrants and similar instruments.Under this method, the dilutive effect on earnings per share is determined assuming that proceeds received on exercise would be used to purchase common shares at the average market price during the period.As there is currently a loss per share, there is no dilutive effect from any of the outstanding options and warrants. Income taxes Income taxes are recorded using the liability method.Under the liability method, future tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Future tax assets and liabilities are measured using the enacted or substantively enacted tax rates expected to apply when the asset is realized or the liability settled.The effect on future tax assets and liabilities of a change in tax rates is recognized in income in the period that substantive enactment or enactment occurs.To the extent that the Company does not consider it more likely than not that a future tax asset will be recovered, it provides a valuation allowance against the excess. Stripping Costs Stripping costs incurred during the production phase of a mine are accounted for as variable production costs that are included in the costs of the inventory produced during the period that the stripping costs are incurred. Revenue Recognition Revenue from the sale of gold and by-products, such as silver, are recognized when; (i) the significant risks and rewards of ownership have been transferred, (ii) reasonable assurance exists regarding the measurement of the consideration that will be derived from the sales of goods, and the extent to which goods may be returned, and (iii) ultimate collection is reasonably assured. The risks and rewards of ownership for the gold and silver reside with the mine site until the point that gold and silver are uplifted from the gold room at the mine site and the doré bars are consigned for transport to the refinery. The realized sales price per troy ounce of gold is the AM-Fixing of the London Bullion Market in US dollars as prescribed under the sales contract. For accounting purposes, the refining and transport charges are classified as part of cost of sales and revenues from by-products are netted against cost of sales. Inventory Inventory is comprised of ore in stockpiles, operating supplies, doré bars and gold in circuit and is recorded at the average cost, determined from the weighted average of the cost of similar items at the beginning of a month and the cost of similar items added during the month. Doré bars and gold in circuit inventory cost includes the laid-down cost of raw materials plus direct labour and an allocation of applicable overhead costs. Gold in circuit inventory represents gold in the processing circuit that has not completed the production process, and is not yet in a saleable form. - 5 - OLYMPUS PACIFIC MINERALS INC. Notes to Consolidated Financial Statements (Unaudited) March 31, 2010 All dollar amounts are in United States Dollars unless otherwise stated Ore in stockpiles is measured by estimating the number of tonnes added and removed from the stockpile, the number of contained ounces (based on assay data) and estimated metallurgical recovery rates (based on the expected processing method). Costs are allocated to a stockpile based on relative values of material stockpiled and processed using current mining costs incurred up to the point of stockpiling the ore, including applicable overhead, depreciation, depletion and amortization relating to mining operations, and removed at the stockpiles average cost per recoverable unit. The Company values finished goods, ore in stockpiles and gold in circuit at the lower of cost or net realizable value. Interest Cost Accounting Interest cost is considered an element of the historical cost of an asset when a period of time is necessary to prepare it for its intended use. The Company capitalizes interest costs to assets under development or construction while development or construction activities are in progress. Capitalizing interest costs ceases when construction of the asset is substantially complete and it is ready for its intended use.In that case, the specific interest rate is used as well as the weighted average interest rate on other obligations if the asset expenditures exceed the specific borrowing. Financial Instruments Financial instruments are measured at fair value on initial recognition of the instrument. Measurement in subsequent periods depends on whether the financial instrument has been classified as held-for-trading, available-for-sale, held-to-maturity, loans and receivables, or other financial liabilities. Fair values are determined directly by reference to published price quotations in an active market, when available, or by using a valuation technique that uses inputs observed from relevant markets. The fair value hierarchy established by Section 3862 Financial Instruments – Disclosures (‘‘Section 3862’’) establishes three levels to classify the inputs to valuation techniques used to measure fair value and is harmonized with disclosure requirements included in ASC Subtopic 820-10 on financial instruments under US GAAP. The three levels of the fair value hierarchy are described below: Level 1 – Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities. Level 2 – Inputs that are observable, either directly or indirectly, but do not qualify as Level 1 inputs (i.e., quoted prices for similar assets or liabilities). Level 3 – Prices or valuation techniques that require inputs that are both significant to the fair value measurement and unobservable (i.e., supported by little or no market activity). Cash Cash is classified as held-for-trading and recorded at fair value.The fair value is calculated using published price quotations in an active market, where there is one.Otherwise fair value represents cost plus accrued interest, which is reasonable given its short-term nature. Accounts Receivables, Accounts Payable, Accrued Liabilities and Capital Leases These are classified as loans and receivables or as other financial liabilities all of which are measured at amortized cost. Long-term debt Long-term debt is classified as other financial liabilities and accounted for at amortized cost.Broker transaction costs related to issuing debt are netted against the loan facility. Convertible Notes The components of the Convertible Note that exhibit characteristics of a liability are recognised at fair value as a liability in the balance sheet, net of transaction costs and is subsequently accounted for at amortized cost.The equity components (warrants and conversion features) are valued using a binomial option pricing model.The residual amount is assigned to the liability component and is accreted to face value over the life of the debt. - 6 - OLYMPUS PACIFIC MINERALS INC. Notes to Consolidated Financial Statements (Unaudited) March 31, 2010 All dollar amounts are in United States Dollars unless otherwise stated On issuance of the convertible note, the fair value of the equity component is determined using a market rate equivalent of an equivalent non-convertible note and this amount is carried as equity, until extinguished on conversion or by repayment of debt.The carrying amount of the conversion option is not re-measured in subsequent periods. The remainder of the proceeds is allocated to the convertible note debt that is recognized and included in term liabilities, net of broker transaction costs. Interest on the liability component of the convertible note is recognized as an expense in the income statement. Transaction costs apportioned between the liability and equity components of the convertible note based on the allocation of proceeds to the liability and equity components when the instrument is first recognised. 3. Mineral Properties and Deferred Exploration and Development Costs Mineral Properties Deferred Exploration and Development Costs Mach31 2010 December31 2009 March31 2010 December31 2009 Bong Mieu(2) $ Phuoc Son(3) North Borneo Gold - - Binh Dinh NZ Gold - - GR Enmore - - - Capcapo - OYM-VN - - Accumulated amortization (1) Write Off - Total $ Accumulated amortization relates to the Bong Mieu Central Mine which commenced commercial production on October 1, 2006 and the Phuoc Son mine which commenced commercial production on October 1, 2009. Deferred exploration and development costs include net revenues and costs associated with ore mined and processed during the period prior to commercial operations of $95,637 for the 2009 year. Deferred exploration and development costs are net of revenues and costs associated with ore mined and processed during the period prior to commercial operations of $3,056,091 for the 2009 year. Bong Mieu Gold Property The Company holds Mining and Investment Licences covering thirty square kilometres within the Bong Mieu gold property area. The Investment Licence covers three deposits: Bong Mieu Central Gold mine (an open pit), Bong Mieu Underground (an underground deposit) and Bong Mieu East (a potentially open-pit deposit). Olympus acquired this project in 1997.Olympus owns 80 percent and the Company’s Vietnamese partner owns twenty percent of the Bong Mieu property. The Company constructed the Bong Mieu Central open pit mine and associated infrastructure in 2005 and 2006, and commercial gold production commenced in the fourth quarter of 2006.The Company placed the Bong Mieu Underground project into production effective April 1, 2009 on substantial completion of the plant installation which enabled commercial production of Bong Mieu Underground to commence.In 2009 the Company paid a two percent royalty based on eighty percent of the revenues of Bong Mieu Central to Zedex Minerals Limited.Following the amalgamation of Zedex and Olympus this royalty obligation no longer exists.The Company pays the Vietnam Government a three percent net smelter return royalty equal to three percent of the sales price when the gold is smelted in Vietnam. - 7 - OLYMPUS PACIFIC MINERALS INC. Notes to Consolidated Financial Statements (Unaudited) March 31, 2010 All dollar amounts are in United States Dollars unless otherwise stated Phuoc Son Gold Property The Company holds an 85 percent interest in the Phuoc Son Gold Project with a focus of exploration, development and production of gold and other potential minerals in the specified project area, located in Phuoc Son and Nam Giang districts in the Quang Nam Province.In 2003, the Company's subsidiary, New Vietnam Mining Company ("NVMC"), entered into a joint venture with Mien Trung Industrial Company ("Minco"), a mining company controlled by the local provincial government, to form the Phuoc Son Gold Company ("PSGC"). PSGC has an investment license on the Phuoc Son property. NVMC's initial interest in PSGC is 85 percent and Minco has a 15 percent interest. After five years, from the end of the period in which PSGC makes a profit for 12 consecutive months, Minco can increase its interest by 15 percent to 30 percent if Minco chooses to acquire such interest from NVMC by paying fair market value. After 20 years, Minco can increase its interest to a total of 50 percent if Minco chooses to acquire such additional 20 percent interest from NVMC by paying fair market value. Fair market value shall be determined by using an independent accounting firm to perform the fair market value assessment and that assessment will be considered final and binding for both parties.If Minco does not proceed on exercising its right of acquisition within three months from the dates of entitled acquisition, Minco will be considered as having waived its right to acquire the interest. The Phuoc Son Gold Property was put into commercial production in the fourth quarter of 2009. Ore mined from Phuoc Son is currently being trucked to the Bong Mieu processing facility under a trucking permit.The Phuoc Son mining licence received mid September 2009 and effective to December 31, 2010 includes amongst others permission to truck a specified volume of ore from Phuoc Son to Bong Mieu during the full licence period. North Borneo Gold Property The Company holds an effective 50.05 percent interest in the Bau Gold Project, in Joint Venture with the Malaysian mining group, Gladioli Enterprises Sdn Bhd. Pursuant to the Bau Agreement, Olympus is the project operator. The Bau Gold Project comprises consolidated Mining and Exploration tenements that collectively cover more than 828 km2 of the most highly-prospective ground within the historic Bau Goldfield, in Sarawak, East Malaysia. Pursuant to JV with a local Malaysian company, Olympus may earn majority interest by funding exploration up to “Decision to Develop”. Since commencement of the JV, Zedex has explored the central goldfield area and Olympus, following the amalgamation with Zedex, has now taken over operation of that project. Binh Dinh NZ Gold Property The Company holds a 75 percent development interest in the Tien Thuan Gold Project in Binh Dinh Province, Central Vietnam. The Tien Thuan Gold Project lies some 50 km West of the port city of Quy Nhon in Binh Dinh Province. The project area broadly encompasses about 100 km2 of hilly terrain containing numerous hard rock and alluvial gold occurrences, within and peripheral to a large, multiphase intrusive complex of predominantly felsic composition. - 8 - OLYMPUS PACIFIC MINERALS INC. Notes to Consolidated Financial Statements (Unaudited) March 31, 2010 All dollar amounts are in United States Dollars unless otherwise stated The Binh Dinh Provincial Government has granted an Investment Certificate to the Olympus subsidiary: Binh Dinh New Zealand Gold Company (BNG). Pursuant to the Investment Certificate, Olympus may earn 75% equity in the Tien Thuan Project, by funding exploration through to completion of a bankable feasibility study (such funding to be repayable from future profits). Upon reaching a “decision to mine”, project development will be jointly funded on a pro-rata basis. GR Enmore Pty Limited The Company holds a 100% interest in the Enmore Gold Project in north western New South Wales, Australia. The Enmore Gold Project covers approximately 325 km2 within the Enmore-Melrose Goldfield.The Company holds a 100% interest in two exploration licences covering 290km2 and is earning an 80% interest in two exploration licences covering 35 km2. 4. Asset Retirement Obligation Three Mths Ended March31 2010 Year Ended December31 2009 Balance, beginning of the period $ $ Liabilities incurred - ) Liabilities settled ) ) Foreign exchange - Accretion Balance, end of the period Current portion Non-current portion $ $ The asset retirement obligation relates to the Bong Mieu and Phuoc Son properties in Vietnam.The Company estimated the cost of rehabilitating the sites at $986,731 over the next 8 years. Such estimated costs have been discounted using a credit adjusted risk-free rate of 6.9 percent. The $986,731 will be spent as follows: 2010 – $203,437; 2011 – $182,279; 2012 – $130,456; 2013 – $438,275; 2014 – $16,680; and 2015 and thereafter – $15,604. 5.Interest Bearing Loans and Borrowings 9% Convertible Notes (Unsecured). On March 26, 2010 the Company closed a convertible subordinated unsecured note (“Convertible Notes”). The Convertible Notes bear interest at 9% per annum, payable semi-annually in arrears and have a face value of CAD$12,750,000.The Convertible Notes are due for redemption at 100% of their principal amount in 2014 unless converted to common shares prior to this date at the option of the note holder.If the Convertible Notes are redeemed, each note holder is entitled to receive the accrued and unpaid interest to the date of conversion.Each Convertible Note in the principal amount of CAD$1,000 is convertible into common shares at CAD$0.42 per common share.The company has the option, after a period of six months from the closing date to redeem the Convertible Notes for cash amount equal to the outstanding principal plus the accrued and unpaid interest plus an additional amount of cash intended to reimburse the holder for lost interest.A redemption occurring 18 months after closing requires stock price and volume targets to be met.If met, the Convertible Notes can be redeemed for a cash amount equal to the outstanding principal plus accrued and unpaid interest plus a redemption fee of 9% of the principal amount then outstanding. Each unit of Convertible Note also consists of two separate common stock warrants.A vested warrant that is fully vested and immediately exercisable at an exercise price of CAD$0.50 per warrant share and a vesting warrant that is exercisable, subject to vesting upon early redemption of the Convertible Notes, for two common shares at an exercise price of CAD$0.42 per warrant share.On the valuation date the value of the liability component of the convertible notes was determined to be $6.4 million, net of transaction costs.The conversion option was valued at $3.2 million net of transaction costs and the warrants were valued at $1.6 million net of transaction costs.The Company also issued broker warrants which were valued at $0.3 million and have been recorded as part of the transaction cost. - 9 - OLYMPUS PACIFIC MINERALS INC. Notes to Consolidated Financial Statements (Unaudited) March 31, 2010 All dollar amounts are in United States Dollars unless otherwise stated 6.Property, Plant & Equipment March31, 2010 December31, 2009 Cost Accumulated depreciation Net book value Cost Accumulated depreciation Net book value Building $ Leasehold improvements Machinery and equipment Office equipment, furniture and fixtures Vehicles Infrastructure Capital Assets in progress - - $ 7.Capital Stock Capital Management The Company defines capital that it manages as its shareholders equity.In the past year, the Company has raised cash by issuing equity instruments. The Company’s objectives when managing capital are to safeguard the entity’s ability to continue as a going concern, so that it has the ability to provide returns for shareholders in the future and support its long term growth strategy. The Company’s capital structure reflects the requirements of a company focused on significant growth in a capital intensive industry.The Company may face lengthy development lead times, as well as risks associated with raising capital, rising capital costs and timing of project completion because of the availability of resources, permits and other factors beyond control.The operations are also affected by potentially significant volatility of the gold mineral cycles. The Company continually assesses the adequacy of its capital structure and makes adjustments within the context of its strategy, the mineral resources industry, economic conditions and the risk characteristics of our assets.To adjust or maintain the capital structure, the Company may obtain additional financing or issue new equity instruments. - 10 - OLYMPUS PACIFIC MINERALS INC. Notes to Consolidated Financial Statements (Unaudited) March 31, 2010 All dollar amounts are in United States Dollars unless otherwise stated The Company, at this stage, manages its capital structure by performing the following: · Maintaining a liquidity cushion in order to address the operational and/or industry disruptions or downturns; · Preparing detailed budgets by project that are approved by the Board for development, exploration and corporate costs; · Routine internal reporting and Board meetings to review actual versus budgeted spending; and · Detailed project financial analysis to determine new funding requirements. At March 31, 2010, the Company has convertible debt of $6,391,643 and a cash balance of $13,258,515 [December 31, 2009 - $5,718,725] which exceeds the Company’s preferred minimum liquidity cushion. Total managed capital as at March 31, 2010 was $79,988,760 [December 31, 2009 - $48,314,083].The Company has no obligation to pay dividends on share capital. a) Common Shares The Company is authorized to issue an unlimited number of common shares with one vote per share and no par value per share. The following table shows movements in the capital stock of the Company for the year ended December 31, 2009 and the period ended March 31, 2010. Number ofShares Amount $ Common shares, January 1, 2009 $ Bonus common shares issued $ Private Placement (1) $ Common shares issued Exercise of options (2) Share issue costs (1) - $ ) Common shares, December 31, 2009 $ Common shares issued (3) $ Common shares issued (4) Common shares, March 31, 2010 $ In May 2009 the company completed a non-brokered private placement of 16,216,216 shares at a price of US$0.1850 per share, for gross proceeds of $3,000,000 and net proceeds of $2,845,264.Agents for the private placement were paid a cash commission of 5% of the gross proceeds of the placement. In December 2009 officers of the Company exercised most of their 2009 options. On January 12, 2010 Olympus Pacific Minerals Inc (Olympus) and Zedex Minerals Ltd (Zedex) amalgamated their business and Olympus Pacific Minerals Inc took control.The amalgamation was effected with a record date of January 19, 2010, at that time Zedex Shareholders shares were cancelled and they were allocated 1 common share in Olympus in exchange for 2.4 common shares in Zedex.The consideration for the amalgamation was valued at $15,206,478 which was settled by way of shares.This resulted in 54,226,405 new common shares in Olympus being issued and 65,551,043 common shares which were formerly held by Zedex being redistributed to former Zedex shareholders.The shares were issued on January 25, 2010. The Company issued 951,703 common shares in settlement of AUD$319,335 consultancy fee related to the amalgamation with Zedex. - 11 - OLYMPUS PACIFIC MINERALS INC. Notes to Consolidated Financial Statements (Unaudited) March 31, 2010 All dollar amounts are in United States Dollars unless otherwise stated The following table shows movements in contributed surplus of the Company for year ended December 31, 2009 and the three-month period ended March 31, 2010. March31 2010 December312009 Balance, beginning of the period $ $ Options granted and vested during the period Options exercised during the year - ) Bonus common shares issued - ) Tax recovery on expiry of warrants - ) Warrants issued and vested during the period - Conversion Option - Vested Warrants - Costs of Issue ) - Balance, end of the period $ $ b) Stock Options On June 7, 2007, the shareholders approved a new stock option plan to replace the existing plan.Under the plan, options to purchase shares of the Company may be granted to directors, officers, employees and consultants of the Company.The maximum number of shares that may be issued under the plan is 12 percent (on a non-diluted basis) of the Company’s issued and outstanding shares.Options granted under the plan have a maximum term of five years and vesting dates are determined by the Board of Directors on an individual basis at the time of granting. The following table provides a summary of the stock option activity for the year ended December 31, 2009 and three-month period ended March 31, 2010. March31, 2010 December31, 2009 Number of Options Weighted Average Exercise Price $CAD Number of Options Weighted Average Exercise Price $CAD Outstanding, beginning of the period Granted Exercised - - ) Cancelled/ Expired ) ) Outstanding, end of the period Options exercisable at the end of the period - 12 - OLYMPUS PACIFIC MINERALS INC. Notes to Consolidated Financial Statements (Unaudited) March 31, 2010 All dollar amounts are in United States Dollars unless otherwise stated The following table summarizes information about the stock options outstanding as at March 31, 2010. Options Outstanding Options Exercisable Range of Exercise Prices $CAD Number Outstanding As at March 31,2010 Weighted Average RemainingLife (years) Weighted Average Exercise Price $CAD Number Exercisable As at March 31,2010 Weighted Average Exercise Price $CAD $0.30 - 0.39 $0.40 - 0.49 $0.50 - 0.59 $0.60 - 0.69 $0.70 – 0.79 $0.80 – 0.89 $0.90 – 0.92 During the three-month period ended March 31, 2010, 10,598,464 options were issued and valued for accounting purposes, at $1,260,629.These options have an exercise price of CAD$0.40.The exercise price of these and most of the other outstanding options was determined based on the Volume Weighted Average Price (VWAP) which is the listing of the stock activities for five business days from the grant date.The vesting period for the most of the remaining outstanding options is: 1/3 on date of grant; 1/3 after 12 months from the grant date and another 1/3 after 24 months from the grant date. The total share compensation expense recognized for stock options during the three-month period ended March 31, 2010 is $813,928 [2009 - $3,569,314]. c) Warrants The following table shows movements in number of warrants of the Company for the year ended December 31, 2009 and the three-month period ended March 31, 2010. March31, 2010 December31, 2009 Number of Warrants Weighted Average Exercise Price $CAD Number of Warrants Weighted Average Exercise Price $CAD Outstanding, beginning of the period - - Granted – Vested Warrants2 $ - Granted – Broker Warrants $ Exercised - - - Expired1 - - ) Outstanding, end of the period $ - - 1. The warrants that expired in 2009 related to the August 10, 2007 private placement. 2. A further 15,178,559 vesting warrants have been issued which only vest in the event of early redemption of the convertible note described in Note 5. In that event the vested warrants are no longer exercisable. - 13 - OLYMPUS PACIFIC MINERALS INC. Notes to Consolidated Financial Statements (Unaudited) March 31, 2010 All dollar amounts are in United States Dollars unless otherwise stated d) Bonus Share Program for Non-Executive Employees In 2008, for the bonus period from July 15, 2007 to January 15, 2008, employees who opted for their bonus to be paid in common shares are entitled to receive, subject to 1 year service requirement, 366,600 common shares on January 15, 2009.On the grant date, the fair value of the 2007 incremental share award including the cash bonus is $176,600. The total compensation expense recognized for the bonus share program for the three-month period ended March 31, 2010 was nil [2009 - $nil]. e)Deferred Share Units In second quarter 2008, the Company set up a deferred share unit plan for the non-executive members of the Board of Directors.Under this plan, fees are paid as deferred share units [“DSUs”] whose value is based on the market value of the common shares.Under terms of the plan, the DSU plan will be an unfunded and unsecured plan.The deferred share units are paid out in cash upon retirement/resignation.The value of DSU cash payment changes with the fluctuations in the market value of the common shares.Compensation expense for this plan is recorded in the year the payment is earned and changes in the amount of the deferred share unit payments as a result of share price movements are recorded in management fees and salaries in the Consolidated Statements of Operation in the period of the change.Total DSUs granted as at March 31, 2010 were 712,070 units.No DSUs were granted during the three month period ended March 31, 2010.Liabilities related to this plan are recorded in accrued liabilities in the Consolidated Balance Sheet and totalled $237,533 as at March 31, 2010.Compensation expense related to this plan for the three month period ended March 31, 2010 was $34,272. 8.Related Party Transactions The Company entered into the following related party transactions: Three month period ended March31 Consulting and legal fees $ $ Management fees $ $ Reimbursed expenses $ $ Royalties (Zedex) - $ These transactions were in the normal course of operations and were measured at the exchange value which represented the amount of consideration established and agreed to by the related parties. The above figures represent amounts either paid or accrued. Consulting and legal fees Consulting services provided by Jura Trust and Spencer Enterprises Limited which is associated with John Seton, a director of the Company.Legal services provided by Claymore Partners where John Seton is a principal.The services provided are not under contract as the consulting and legal services are provided when required. - 14 - OLYMPUS PACIFIC MINERALS INC. Notes to Consolidated Financial Statements (Unaudited) March 31, 2010 All dollar amounts are in United States Dollars unless otherwise stated Management fees and reimbursement of expenses Management fees and reimbursement of expenses incurred on behalf of the Company to companies controlled by officers of the Company.The companies that were paid for management fees and reimbursement of expenses include the following: Orangue Holdings Limited and Dason Investments associated with David Seton in 2010 and 2009; Momentum Resources International Pty Limited associated with Colin Patterson in 2009; Wholesale Products Trading Limited associated with Peter Tiedemann in 2010 and2009; Action Management Limited associated with Charles Barclay in 2010 and 2009, Cawdor Holding Limited associated with Russell Graham in 2010 and 2009, Lloyd Beaumont Trust associated with Paul Seton in 2010 and Whakapai Consulting Ltd associated with Jane Bell in 2010. Expenses that were reimbursed include the following costs: airfare, accommodation, meals, car rental, telecommunications, computer, training courses, conferences and licenses. Royalties On January 1, 2006, Zedex (a significant shareholder of the Company) was assigned a 2 percent gross production royalty, on the Bong Mieu sales, less incremental costs when Ivanhoe assigned to Zedex all its rights, title and interest in and to the debt, gross production royalties and royalty agreement.The royalty is calculated as 2 percent of the net sales amount equal to the revenues for gold and silver less refining and delivery costs. In January 2010 Zedex and Olympus amalgamated their business and all royalty obligations ceased. Rent The Company sublets office space in Toronto, Canada, on a month to month basis to a company with two directors in common with Olympus Pacific Minerals Inc.The Company receives rental income at open market rates for this office space. 9.Commitments and Contractual Obligations As at March 31, 2010 Payment Due Total Less than one year Year 2 Year 3 Year 4 Year 5 and thereafter Capital lease obligations - Operating leases - Purchase obligations - supplies & services - Purchase obligations - capital - Asset retirement obligations Total - 15 - OLYMPUS PACIFIC MINERALS INC. Notes to Consolidated Financial Statements (Unaudited) March 31, 2010 All dollar amounts are in United States Dollars unless otherwise stated 10.Financial Instruments and Risk Management The Company’s financial instruments consist of cash, receivables, accounts payable and accrued liabilities, and capital lease obligations.The carrying amount of cash, receivables, capital leases, payables and accruals is a reasonable approximation of fair value due to their short-term maturities. The Company’s activities expose it to a variety of financial risks; market risk (including foreign exchange and interest rate), credit risk and liquidity risk. The Company’s overall risk management program focuses on the unpredictability of financial markets and seeks to minimize potential adverse effects on the Company’s financial performance. The Company’s corporate office and foreign operations evaluate financial risks. Material risks are monitored and are regularly discussed with the Audit Committee of the Board of Directors. Market and commodity price risk The profitability of the operating mine of the Company is related to the market price of gold and silver. At present, the Company does not use derivative instruments.The Company’s market risk exposure, for metal prices and exchange rates, with respect to its accounts receivable is minimal as payment is typically received within two weeks of shipment. During the first quarter of 2010 the company sold gold at the weighted average price of US$1,108. A change of US $100 in the gold price per ounce the Company received would have changed the Company’s net earnings by approximately $764,900 in 2010. Foreign exchange risk Note: Effective from January 1, 2009 the company has changed its reporting currency from the Canadian dollar to the US dollar and all of its revenue and the majority of its expenditures are transacted in US dollars. The Company operates in Canada, Vietnam, Malaysia, Australia and the Philippines. The functional and reporting currency of the parent company effective from January 1, 2009 has been changed to US dollar. The functional currency of significant subsidiaries is also in US dollars.The subsidiaries transact in a variety of currencies but primarily in the US dollar and Vietnamese Dong. The most significant transaction exposure arises in the corporate office in Canada. The balance sheet of the corporate office includes US and Canadian dollar cash and Convertible Note liabilities in Canadian dollars.The corporate office is required to revalue the US dollar equivalent of the Canadian dollar cash and liability at each period end. Foreign exchange gains and losses from these revaluations are recorded in earnings. At present, the Company does not hedge foreign currency transaction or translation exposures. Interest rate risk The Company holds a Convertible Note liability that attracts interest at a fixed rate of 9% (refer note 5). The Company has no other form interest bearing liabilities at March 31, 2010. - 16 - OLYMPUS PACIFIC MINERALS INC. Notes to Consolidated Financial Statements (Unaudited) March 31, 2010 All dollar amounts are in United States Dollars unless otherwise stated Credit risk Credit risk arises from cash held with banks and financial institutions, as well as credit exposure to customers, including outstanding accounts receivable. The maximum exposure to credit risk is equal to the carrying value of the financial assets. The objective of managing counter party credit risk is to prevent losses in financial assets. The Company assesses the credit quality of the counter parties, taking into account their financial position, past experience and other factors. The company minimises its exposure by holding cash with two major financial institutions in Canada. One customer accounts for all sales and trade accounts receivable. Credit risk exposure is mitigated because the Company can sell the gold doré bars it produces to many different refineries and payment from the refinery is typically received within two weeks of shipment. The Company’s receivables are all current. Liquidity risk Liquidity risk arises through excess of financial obligations over available financial assets due at any point in time. The Company’s objective in managing liquidity risk is to maintain sufficient readily available reserves in order to meet its liquidity requirements at any point in time. The Company achieves this by maintaining sufficient cash and cash equivalents. As at March 31, 2010, the Company was holding cash and cash equivalents of $13,258,515.Over 95 percent of the Company’s cash balance is comprised of cash deposited with two major Canadian financial institutions in interest bearing bank deposit accounts. A table of commitments and contractual obligations of the Company are presented in note 9. 11. Capital Lease Obligations The Company has capital leases for projects related to the Bong Mieu and Phuoc Son properties. March31, 2010 December31, 2009 Total minimum lease payment $ $ Less:current portion ) ) $
